The three defendants were convicted of violating the law against the manufacture, etc., of intoxicating liquors.
The defendant, Rufus Merritt, was sentenced by the court below and did not appeal. The Tuttles introduced no evidence in the court below, and at the conclusion of the State's evidence, demurred to the evidence and moved to dismiss the action or for judgment of nonsuit. C. S., 4643.
The appeal presents the sole question as to the sufficiency of the State's evidence to support the verdict. The evidence was wholly circumstantial. As to the identity of the Tuttles, it was merely suspicion and conjecture.
After a thorough and careful examination of the evidence, as appears in the record, we are of the opinion that it is not sufficient to support the verdict and judgment thereon. The judgment of the court below is
Reversed.